Citation Nr: 1431670	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2009 rating decision issued by the Regional Office (RO) in Denver, Colorado. 

In November 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD. However, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records from April 2011 through April 2012 that are relevant to the appeal.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1. Evidence added to the record since the unappealed May 2007 rating decision denying entitlement to service connection for PTSD and major depressive disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

2. The Veteran did not serve in combat and has no record of foreign service.  

3. The probative evidence of record does not support the existence of any of the Veteran's claimed stressors.  

4. Although the Veteran's post-service medical records show various psychiatric diagnoses, the probative evidence of record does not indicate any relationship to service onset of a psychosis in service or within the one year presumptive period. 


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2. An acquired psychiatric disorder, to include PTSD and major depressive disorder, was not incurred in or aggravated by service, and a psychosis was not compensably disabling within one year of separation from service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In May 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in April 2011 and April 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that examinations are in order.  The Veteran was not afforded a VA examination because, as discussed in detail below, there was no evidence of an in-service disease or stressor.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Although the Veteran noted in a February 2010 claim that he was receiving Social Security benefits, there is no indication that they are relevant to the Veteran's current claim; and even if they were related to his mental disorders, given that the basis for denying the Veteran's current claim relates to a lack of evidence of an in-service stressor or disease, there is no reasonable possibility that such records could help substantiate his claim.  Therefore, the Board finds that the Veteran will not be prejudiced by an adjudication of his claim.

Additionally, at the November 2012 Board hearing, testimony was elicited by the Veteran's representative and the undersigned regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2010).  

New and Material Evidence

The Veteran claims entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.  After reviewing all of the evidence of record available at the time of a May 2007 rating decision which denied entitlement to service connection for PTSD and major depressive disorder, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, an October 2012 VA treatment record noted a diagnosis of PTSD due to the Veteran's claimed in-service stressor.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).  As the RO also reopened the claim and denied it on the merits, there is no prejudice to the  Board addressing the claim on the merits as well.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in qualifying service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology of a chronic disease since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125 (2013). 

The Veteran's DD-214 does not indicate that he served in a combat military occupational specialty or that he was otherwise involved in combat.  He alleges, however, that while serving in either Vietnam or Thailand, he had been pursued by enemy combatants on the ground and in the air for a number of days.  Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  A noncombat veteran's testimony alone, however, is insufficient proof of a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Posttraumatic Stress Disorder

The Veteran claims entitlement to service connection for PTSD, principally as a result of an alleged incident in either Vietnam or Thailand.  There he claims he had been told one evening that the enemy had "broken through the stronghold" and was heading towards him.  Although no physical injuries resulted, he contends that because he had been issued a weapon without bullets, it caused him severe psychological trauma and resulted in his current PTSD.  In a July 2010 VA Form 9, he alternatively claimed that his PTSD was the result of an incident during basic training where, during firearm training, his gun jammed and, after trying to get the attention of the instructor, he was thrown off the firing range.  He also claimed that while in Vietnam, the fear of stepping on a land mine caused his PTSD.

The Board finds, however, that there is no evidence supporting the Veteran's claimed stressors.  As to the events that allegedly took place in Vietnam or Thailand, there is no record that the Veteran served in either country.  A review of the Veteran's DD-214 shows that during his four years of service from October 1963 to October 1967, he had no foreign service and received only a National Defense Service Medal and an Air Force Longevity Service Award.  His military occupational specialty was cook and his personnel records indicate that he served in Texas and South Carolina.  Indeed, in a November 2005 claim for pension, the Veteran noted that he entered service in Texas, left service in South Carolina and never served in Vietnam.  Regardless, VA made numerous attempts to corroborate the Veteran's claimed stressors.  In September 2006, VA attempted to obtain any records related to the Veteran from Vietnam but was unsuccessful.  Formal findings dated July 2010 and March 2011 found insufficient evidence to corroborate the Veteran's claimed stressors.

In light of the above, the Board finds that the preponderance of the evidence does not support the existence of the Veteran's claimed stressors.  The Veteran's DD-214 does not indicate that he served outside of the United States or in combat.  Similarly, any claim that he was at war is also unsubstantiated, except inasmuch as he served during the Vietnam Era.  The presumptions under 38 U.S.C.A. § 1154(b) are therefore inapplicable and the Veteran's lay statements are not entitled to any special deference.  Moreover, his statements are inconsistent.  Despite generally claiming that he served in Vietnam, in a June 2009 statement, he described a similar stressor but stated that it took place in Yangon, Thailand.  Thus, the only evidence supporting the claimed stressors consist of his assertions, which, for the reasons noted above, are not credible.   Entitlement to service connection for PTSD based on fear of hostile military or terrorist activity is thus not warranted as well, as the claimed stressors are not consistent with the Veteran's service. 

In support of his claim, the Veteran's representative cites an October 2012 VA treatment record diagnosing the Veteran with PTSD.  While this record does state that the Veteran meets the DSM-IV criteria for PTSD, the diagnosis is predicated solely on the Veteran's own reported history, which the Board has found to lack credibility.  As such, the probative value of the diagnosis is significantly undermined.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Similarly, other diagnoses of PTSD that appear in VA treatment records were based on either the Veteran's unverified stressor or relate his disorders to events well outside of service.  

Nor is there any evidence supporting the stressor involving basic training.  Service treatment records are negative for any such event and the Veteran has provided no other evidence to support such a claim.  Even if there were, however, the claim would fail since there is no current diagnosis of PTSD relating it to an event that occurred during basic training.  Although the Veteran asserts that he has PTSD that was caused by service, diagnosing the etiology of a complex disorder such as PTSD is outside the scope of a lay person's competence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").

In light of the above, therefore, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for PTSD. 

Acquired Psychiatric Disorders

The Veteran also claims entitlement to service connection for an acquired psychiatric disorder, specifically, major depressive disorder.  While an August 2011 VA treatment record shows a current diagnosis of depression-as well as a number of other disorders including alcohol dependence and dependence on other legal and illegal substances-there is no probative evidence of record linking depression, or any other disorder, to his military service.  An August 1967 separation examination noted normal psychiatric functioning and in the contemporaneous report of medical history, the Veteran indicated that he did not have and had never had depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or loss of memory or amnesia.  Service treatment records are otherwise negative for mental health treatment or any indication of a psychological disorder.  As described above, the Veteran's statements that he experienced psychologically traumatic events while in service are not credible.  Moreover, as noted, testimony as to the etiology of a complex disability such as an acquired psychiatric disorder is outside the scope of a lay person's competence.  Jandreau, 492 F.3d at 1377, n.4, ; Clemons, 23 Vet. App. at 6.

The first evidence of any kind of psychiatric diagnosis appears in a May 1992 private medical billing statement that seems to reference schizophrenia; however, this occurs nearly 25 years after separation from service.  Although the Veteran claims-and is competent to claim-that he has continuously experienced depression since separation from service, this testimony conflicts with the statements at the time of separation.  The Board finds that the contemporaneous statements are of greater probative weight than the statements made many years later during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Board therefore finds that the Veteran's statements as to continuity of symptomatology lack credibility and the weight of the evidence is against continuous symptoms in and since service or manifestation of a psychosis within the one year presumptive period. 

To the extent the Veteran claims entitlement to service connection for a disorder related to alcohol dependence, compensation will not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999).  Thus, service connection cannot be granted on that basis.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.  



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


